
	
		II
		110th CONGRESS
		2d Session
		S. 2575
		IN THE SENATE OF THE UNITED STATES
		
			January 30, 2008
			Mrs. Hutchison (for
			 herself, Mr. Cornyn,
			 Mr. Johnson, Ms. Mikulski, Mr.
			 Domenici, Mr. Sununu,
			 Mr. Coleman, Mr. Bayh, Mr.
			 Inhofe, Mr. Roberts,
			 Mrs. Lincoln, Mr. Graham, Mr.
			 Stevens, Ms. Murkowski,
			 Mr. Cardin, and Mr. Bingaman) introduced the following bill; which
			 was read twice and referred to the Committee on Armed
			 Services
		
		A BILL
		To amend title 38, United States Code, to remove certain
		  limitations on the transfer of entitlement to basic educational assistance
		  under Montgomery GI Bill, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Montgomery GI Bill Educational
			 Assistance Transferability Act of 2008.
		2.Removal of
			 certain limitations on transfer of entitlement to basic educational
			 assistance
			(a)In
			 generalSection 3020 of title
			 38, United States Code, is amended—
				(1)in the heading,
			 by striking : members of the
			 Armed Forces with critical military skills;
				(2)in subsection
			 (a)—
					(A)by striking
			 with critical military skills and at such Secretary's sole
			 discretion; and
					(B)by striking
			 , subject to the limitation under subsection (d);
					(3)in subsection
			 (b)—
					(A)in paragraph (1),
			 by striking the semicolon at the end and inserting ; and;
					(B)by striking
			 paragraph (2); and
					(C)by redesignating
			 paragraph (3) as paragraph (2);
					(4)by striking
			 subsection (d); and
				(5)by redesignating
			 subsections (e) through (m) as subsections (d) through (l),
			 respectively.
				(b)Conforming
			 amendmentsSuch section is further amended—
				(1)in subsection
			 (g)(2), as redesignated by subsection (a)(5) of this section, by striking
			 under subsection (e)(2) and inserting under subsection
			 (d)(2);
				(2)in subsection
			 (h)(2), as redesignated by subsection (a)(5) of this section, by striking
			 under subsection (b)(3) and inserting under subsection
			 (b)(2); and
				(3)in subsection
			 (j), as redesignated by subsection (a)(5) of this section—
					(A)by striking
			 under subsection (f)(2) and inserting under subsection
			 (e)(2); and
					(B)by striking
			 in subsection (h)(5) and inserting in subsection
			 (g)(5).
					(c)Clerical
			 amendmentThe table of sections at the beginning of chapter 30 of
			 such title is amended by amending the item relating to section 3020 to read as
			 follows:
				
					
						3020. Transfer of entitlement
				to basic educational
				assistance.
					
					.
			3.Transfer of
			 entitlement to educational assistance under the Reserve Montgomery GI
			 Bill
			(a)Selected
			 Reserve
				(1)In
			 generalChapter 1606 of title 10, United States Code, is amended
			 by adding at the end the following new section:
					
						16138.Transfer of
				entitlement to educational assistance
							(a)In
				generalAn individual described in subsection (b) who is entitled
				to educational assistance under this chapter may elect to transfer to one or
				more of the dependents specified in subsection (c) a portion of such
				individual’s entitlement to such assistance. An individual transferring
				entitlement under this section shall submit written notice to the Secretary
				concerned not later than the expiration date of the period described in section
				16133 of this title that is applicable to such individual.
							(b)Eligible
				individualsAn individual
				referred to in subsection (a) is any member of the armed forces who, at the
				time of the approval by the Secretary concerned of the member's request to
				transfer entitlement to basic educational assistance under this section—
								(1)has completed six years of service in the
				Selected Reserve; and
								(2)enters into an agreement to remain a member
				of the Selected Reserve for a period of not less than four years.
								(c)Eligible
				dependentsAn individual may transfer entitlement under this
				section as follows:
								(1)To the
				individual’s spouse.
								(2)To one or more of
				the individual’s children.
								(3)To a combination
				of the individuals referred to in paragraphs (1) and (2).
								(d)Designation of
				transfereeAn individual transferring entitlement under this
				section shall—
								(1)designate the
				dependent or dependents to whom such entitlement is being transferred;
								(2)designate the
				number of months of such entitlement to be transferred to each such dependent;
				and
								(3)specify the period
				for which the transfer shall be effective for each such dependent.
								(e)Revocation and
				modificationAn individual transferring entitlement under this
				section may modify or revoke at any time the transfer of any unused portion of
				the entitlement so transferred. The modification or revocation of the transfer
				of entitlement under this subsection shall be made by the submittal of written
				notice of the action to both the Secretary concerned and the Secretary of
				Veterans Affairs.
							(f)Commencement of
				useIf the dependent to whom entitlement is transferred under
				this section is a child, the use of the transferred entitlement may not
				commence until the child—
								(1)completes the
				requirements of a secondary school diploma (or equivalency certificate);
				or
								(2)attains 18 years
				of age.
								(g)Time limitation
				for use of eligibility and entitlementNotwithstanding section
				16133 of this title, and subject to subsection (d)(3), a dependent to whom
				entitlement is transferred under this section may use such entitlement until
				the later of—
								(1)the expiration
				date of a 15-year period beginning on the date on which the individual who
				transferred such entitlement to the dependent becomes entitled to such
				assistance; and
								(2)the date that is
				10 years after the date the individual who transferred such entitlement to the
				dependent is separated from the Selected Reserve.
								(h)Additional
				administrative matters
								(1)Use of
				entitlement charged to transferring individualThe use of any
				entitlement transferred under this section shall be charged against the
				entitlement of the individual making the transfer at the rate of one month for
				each month of transferred entitlement that is used.
								(2)Entitlement to
				assistanceExcept as provided under paragraphs (2) and (3) of
				subsection (d) and subsection (g), and subject to paragraph (5), a dependent to
				whom entitlement is transferred under this section is entitled to educational
				assistance under this chapter in the same manner as the individual from whom
				entitlement was transferred.
								(3)Monthly rate of
				education assistance payableThe monthly rate of educational
				assistance payable to a dependent to whom entitlement is transferred under this
				section shall be the monthly amount payable under section 16131 of this title
				to the individual making the transfer.
								(4)Use of
				transferred entitlement not affected by death of transferorThe
				death of an individual transferring entitlement under this section shall not
				affect the use of the transferred entitlement by the dependent to whom
				entitlement is transferred.
								(5)Age
				limitationNotwithstanding subsection (g) and section 16133 of
				this title, a child to whom entitlement is transferred under this section may
				not use any entitlement so transferred after attaining the age of 26
				years.
								(6)Transferability
				to non-child of entitlement for purpose of secondary school
				diplomaExcept as provided in subsection (f), the purposes for
				which a dependent to whom entitlement is transferred under this section may use
				such entitlement shall include the pursuit and completion of the requirements
				of a secondary school diploma (or equivalency certificate).
								(i)OverpaymentIn
				the event of an overpayment of basic educational assistance with respect to a
				dependent to whom entitlement is transferred under this section, the dependent
				and the individual making the transfer shall be jointly and severally liable to
				the United States for the amount of the overpayment for purposes of section
				3685 of title 38.
							(j)RegulationsThe
				Secretaries concerned shall prescribe regulations for purposes of this
				section.
							(k)Secretary
				concerned definedNotwithstanding section 101(a)(9) of this
				title, in this section the term Secretary concerned means—
								(1)the Secretary of
				the Army with respect to matters concerning the Army;
								(2)the Secretary of
				the Navy with respect to matters concerning the Navy or the Marine
				Corps;
								(3)the Secretary of
				the Air Force with respect to matters concerning the Air Force; and
								(4)the Secretary of
				Defense with respect to matters concerning the Coast Guard, or the Secretary of
				Homeland Security when it is not operating as a service in the
				Navy.
								.
				(2)Clerical
			 amendmentThe table of sections at the beginning of such chapter
			 is amended by adding at the end the following new item:
					
						
							16138. Transfer of entitlement to
				educational
				assistance.
						
						.
				(b)Conforming
			 amendments
				(1)Time
			 limitationSection 16133(a) of such title is amended by inserting
			 and section 16138 of this title after subsection
			 (b).
				(2)Biennial
			 reportSection 16137 of such title is amended by inserting after
			 the second sentence the following: Each such report shall also include
			 the number of members of the Selected Reserve of the Ready Reserve of each
			 armed force transferring entitlement to educational assistance under section
			 16138..
				
